Citation Nr: 9919039	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The appellant had active military service from May 1973 to 
May 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant has raised an inferred claim of service 
connection for his back condition.  As this issue has not 
been developed or certified for appellate review, the Board 
is referring it to the RO for initial consideration and 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant has reported work experience as a head 
baker for 12 months.  He last worked in 1989.  

3.  The appellant's disabilities are disc disease L5-S1 and 
hypertension, each evaluated as 20 percent disabling; 
residuals of a left shoulder injury, obesity, each evaluated 
as 10 percent disabling; and fractured left leg residuals, 
scars, and tinea corporis, each evaluated as noncompensable.  

4.  The appellant's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.  

5.  The appellant is not unemployable by reason of his 
disabilities, age, education and occupational history.  


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 
3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17, 4.19 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the appellant submitted an application 
for nonservice-connected pension in January 1996.  In this 
application, the appellant reported previous occupational 
experience as a head baker for 12 months.  He stated that he 
last worked in May 1989 and that he had completed four years 
of high school.  

In February 1996 the appellant underwent VA examinations.  At 
the general medical portion of the VA examination the 
appellant reported a surgical history including a left 
shoulder pining in 1978 and removal in 1979; a left leg 
compound fracture of the proximal tibia in 1969; several skin 
infected sebaceous cysts removed in 1992 and 1993; and skin 
grafts in 1982 to treat burns.  The appellant denied any 
hospitalizations, denied taking any medications, and denied 
any depression or anxiety.  The appellant denied smoking 
cigarettes, drinking alcohol, and using illegal drugs.  The 
appellant's present complaint was back pain resulting from an 
injury in 1979 in which he fell while holding 100 pounds of 
flour.  He also reported leg pain.  

On examination, the appellant's height and weight were 
measured as 5'8" and 281 pounds.  The appellant had a normal 
carriage, posture, and gait.  Examination of the skin 
revealed a circular lesion about six centimeters (cm) in 
diameter in the upper back.  There were scaling lesions on 
the anterior proximal thigh in the jock area, and there was a 
vitiligo-appearing lesion on the right hand area.  There was 
a wax impaction in the left external auditory canal with no 
signs of infection.  Blood pressure with a normal cuff was 
166/114 and blood pressure with a large cuff was measured as 
150/100.  Examination of the digestive system revealed a 
markedly obese abdomen with no organomegaly and no areas of 
tenderness.  There was no evidence of hernias.  Scars were 
noted on the left shoulder, left leg, left cerebrovascular 
area, right breast, and upper, right back area.  There were 
burn scars on both hands.  Decreased range of motion was 
noted on forward flexion in the left shoulder.  Neurological 
examination was normal.  The appellant was diagnosed with 
obesity, hypertension, tinea corporis, a history of low back 
pain, and cerumen impaction in the left external auditory 
canal.  

At the spine portion of the VA examination, the appellant 
reported injuring his back while carrying a heavy load up a 
ladder around 1974.  He stated that he did not seek treatment 
for this.  He stated that he injured his back during a fall 
at work in 1988.  On examination, the appellant complained of 
daily low back pain and that he was unable to do any heavy 
lifting.  He also reported occasional left leg pain to the 
posterior knee secondary to activity, and stated that he 
awakens in the morning with a stiff back.  On examination, 
the appellant was noted as being markedly obese.  There was 
no noted fixed deformity.  Range of motion of the lumbar 
spine was noted as follows: forward flexion was 75 degrees, 
backward extension was 15 degrees, left lateral flexion was 
20 degrees, right lateral flexion was 15 degrees, left 
rotation was 15 degrees, and right rotation was 30 degrees.  
Pain on motion was described as moderate.  There was 
decreased subjective sensation in the left lateral thigh and 
leg.  Deep tendon reflexes were symmetric.  Motor examination 
was not possible secondary to the appellant being severely 
effort-dependent.  

X-rays of the lumbar spine revealed degenerative disc disease 
at L5-S1 with 25 percent spondylolisthesis.  The appellant 
was diagnosed with degenerative disc disease of the lumbar 
spine at L5-S1 with instability pattern.  The physician 
concluded that the appellant's back condition was moderately 
limiting.  

In May 1996 the appellant submitted VA Forms 21-4142, 
Authorizations for Release of Information.  In June 1996 the 
RO sent requests to both physicians in the appellant's VA 
Forms 21-4142.  No reply was received.  The RO also notified 
the appellant that the evidence must be received within one-
year from the date of the letter.  The RO also notified the 
appellant that benefits would not be paid prior to the date 
of receipt of this evidence if it was not received within the 
one-year period.  The appellant did not respond to that 
letter.  

In March 1997 the appellant submitted another VA Form 21-4142 
in which he listed two physicians.  The RO sent requests to 
both physicians authorized by the appellant in March 1997.  
No reply was received.  

In June 1998 the RO notified the appellant that the evidence 
must be received within one-year from the date of the letter.  
The RO also notified the appellant that benefits would not be 
paid prior to the date of receipt of this evidence if it was 
not received within the one-year period.  

None of the evidence from any of the physicians listed in the 
VA Forms 21-4142 was ever received by the RO.  

The appellant has not contended that there are additional 
impairments which he should be rated under.  


Criteria

An appellant who has served for 90 days or more during a 
period of war is entitled to VA non-service-connected pension 
if he or she is permanently and totally disabled from a non-
service-connected disability.  38 U.S.C. § 1521(a), (j) (West 
1991).  An appellant is permanently and totally disabled if 
he or she suffers from a disability which would render it 
impossible for the average person to follow a substantially 
gainful occupation, and it is reasonably certain that such 
disability will continue throughout the life of the 
appellant.  38 U.S.C.A. § 1502(a) (West 1991).  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body, which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a) (1998); see also Grantham v. Brown, 8 Vet. App. 228, 
234 (1995).  VA regulations describe the requirements for 
permanent, total disability in 38 C.F.R. § 3.340(b) (1998).  
Additional rating criteria for permanent and total disability 
ratings for pension purposes appear in 38 C.F.R. § 3.342 
(1998).  See also Block v. Brown, 7 Vet. App. 343, 346 
(1994).  

Even if the disability is less than total according to the 
Schedule for Rating Disabilities (Schedule), VA pension may 
still be awarded.  Under 38 C.F.R. § 4.16(a) an appellant is 
eligible to be rated permanently and totally disabled for 
pension purposes under schedular criteria which require, at a 
minimum, permanent disabilities with a rating of at least 60% 
for a single disability, or at least 70% for combined 
disabilities.  38 C.F.R. §§ 4.16, 4.17 (1998).  For pension 
purposes, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  38 C.F.R. § 4.17 (1998).  

An appellant who does not meet the schedular criteria for 
permanent and total disability under § 4.17(a) may 
nevertheless be awarded pension if he or she meets extra-
schedular rating standards of unemployability by reason of 
his or her disability(ies), age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(1998).  

Sections 4.17 and 3.321(b)(2) establish subjective standards 
by providing pension eligibility for an appellant whose 
disability does not meet the objective criteria but which for 
that particular appellant is so incapacitating as to preclude 
a substantially gainful occupation.  Talley v. Derwinski, 2 
Vet.App. 282, 288 (1992).  The United States Court of Appeals 
for Veterans Claims (Court) has interpreted section 3.321 to 
mean that the Schedule will apply unless there are 
exceptional or unusual factors which render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet.App. 
57, 60 (1993); see also Block v. Brown, 7 Vet. App. 343, 346 
(1994).  

Subjective factors for consideration are also included in 38 
C.F.R. § 4.15 (1998), which provides that in individual 
cases, full consideration will be given to such factors as 
unusual physical or mental effects in individual cases, 
peculiar effects of occupational activities, defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap or disability, and the 
effect of combinations of disabilities.  

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  VA, therefore, 
has a duty to assist the appellant in the development of 
facts pertinent to his claim.  

There are private medical records referred to by the 
appellant that have not been received by the RO; however, the 
record clearly shows that the RO attempted to obtain these 
records by contacting both the appellant and the physicians 
themselves.  In addition, the RO afforded the appellant a VA 
examination.  The duty to assist has therefore been satisfied 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

A.  Disc disease, L5-S1

The appellant's disc disease, L5-S1, is currently evaluated 
as 20 percent disabling under the criteria of Diagnostic Code 
5293 (intervertebral disc syndrome).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  

The Schedule provides a noncompensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe and 
characterized by recurring attacks with intermittent relief, 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  

The Board notes that the appellant can not be rated 
separately under Diagnostic Codes 5293 and 5292 because 
Diagnostic Code 5293 has been found to involve loss of 
motion.  Diagnostic Code 5292 contemplates limitation of 
motion in the lumbar spine.  Therefore, to rate the 
appellant's impairment separately under Diagnostic Codes 5292 
and 5293 would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses.  VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).  

After review of the appellant's medical evidence of record, 
the Board finds that the appellant's disc disease, L5-S1, is 
manifested by no more than a moderate impairment.  The 
appellant demonstrated a normal carriage, posture, and gait 
during the February 1996 VA general medical examination.  
During the February 1996 VA spine examination the appellant 
demonstrated 75 degrees flexion, 15 degrees extension, 20 
degrees left lateral flexion, 15 degrees right lateral 
flexion, 15 degrees left rotation, and 30 degrees right 
rotation.  Pain was described as only moderate during range 
of motion testing.  Therefore, the Board concludes that the 
appellant's symptomatology is productive of no more than the 
level of disability contemplated by the 20 percent evaluation 
currently in effect.  

Nor is there evidence of a fractured vertebra; ankylosis; or 
symptoms associated with a severe lumbosacral strain that 
would justify an assignment of a higher rating.  38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5289, and 5295 (1998).  

B.  Residuals, Left Shoulder Injury

The appellant's left shoulder injury residuals is currently 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (1998).  Under Diagnostic Code 5203, pursuant to 38 
C.F.R. § 4.71a, rating a shoulder disorder is based on 
impairment of the function of the contiguous joint.  When 
there is impairment of the clavicle or scapula with malunion, 
a 10 percent rating is assignable whether the major or minor 
extremity is involved.  When there is nonunion, without loose 
movement, a 10 percent rating is assignable; a 20 percent 
rating is assignable when there is loose movement.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (1998).  

Other ratings are assignable for shoulder problems ranging 
from 10 percent to higher, based on other impairment of the 
humerus, limitation of the arm at shoulder level or worse, or 
when there ankylosis of the scapulohumeral articulation under 
Diagnostic Codes 5200, 5201 or 5202.  For instance, when 
there is limitation of arm motion at shoulder level, a 20 
percent rating is assignable for either major or minor 
shoulder/arm under 5201, with a higher rating assignable when 
midway between shoulder and side, or to 25 degrees from side.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, and 5202 
(1998).  

At the February 1996 VA general medical examination, no 
complaints regarding the appellant's left shoulder were 
noted.  On examination, decreased range of motion was noted 
only on forward flexion of the left shoulder.  No evidence of 
dislocation was shown which would warrant an evaluation of 20 
percent under Diagnostic Code 5203.  Nor is there evidence of 
such significant limitation of motion or other functional 
impairment as to warrant an evaluation in excess thereof 
under this or any other alternatively applicable Diagnostic 
Code.  

C.  Obesity

The Board points out that the Schedule does not contain a 
specific Diagnostic Code for obesity.  Consequently, obesity 
will be evaluated by analogy to a closely related disease in 
which the functions affected and anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

The appellant's obesity has been rated by analogy to 38 
C.F.R. § 4.88b, Diagnostic Code 6313 (1998).  That Diagnostic 
Code pertains to the evaluation of avitaminosis, and provides 
for a 10 percent evaluation where there is a confirmed 
diagnosis and nonspecific symptoms such as decreased 
appetite, weight loss, abdominal discomfort, weakness, an 
inability to concentrate, and irritability.  A 20 percent 
rating requires that there be stomatitis, achlorhydria, or 
diarrhea.  In order to justify a 40 percent rating, the 
appellant must suffer from stomatitis, diarrhea, and 
symmetrical dermatitis.  38 C.F.R. §4.88b, Diagnostic Code 
6313 (1998).  

The Board concludes that the appellant's obesity does not 
warrant an evaluation in excess of 10 percent.  The February 
1996 VA general medical examination provided a diagnosis of 
obesity.  The examiner reported that the appellant had a 
normal gait, posture, and carriage despite his obesity.  
Although he weighed 281 pounds at the time of examination: 
cardiovascular examination showed a regular rate and rhythm; 
respiratory system was normal; the digestive system revealed 
no organomegaly and no areas of tenderness; neurological 
examination was normal; and, examination of the endocrine 
system showed the thyroid was non-palpable.  Such findings 
are consistent with a 10 percent disability rating and do not 
support a finding in excess of 10 percent for obesity under 
Diagnostic Code 6313 or any other Diagnostic Code.  

D.  Hypertension

In regard to hypertension, the Board would point out that, by 
regulatory amendment effective January 12, 1998, substantive 
changes were made to the respective schedular criteria for 
evaluating the cardiovascular system, including hypertensive 
vascular disease as set forth in 38 C.F.R. § 4.104 (1998).  
See 62 Fed. Reg. 62507-62524 (1997).  Where the law and 
regulations change while a case is pending, the version most 
favorable to the appellant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Under the old criteria set forth under Diagnostic Code 7101, 
a 10 percent disability rating is assigned when the diastolic 
pressure is 100 or more.  A 20 percent disability rating is 
assigned when the diastolic pressure is predominantly 110 or 
more with definite symptoms.  A 40 percent rating is assigned 
when the diastolic pressure is predominantly 120 or more and 
moderately severe symptoms.  A 60 percent evaluation is 
assigned when the diastolic pressure is predominantly 130 or 
more and severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997).  

Under the revised schedular criteria set forth under 
Diagnostic Code 7101, effective January 12, 1998, a 10 
percent disability rating is assigned when the diastolic 
pressure is 100 or more, or systolic pressure predominantly 
160 or more.  A 20 percent rating is assigned when the 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  A 40 percent rating is 
assigned when the diastolic pressure is predominantly 120 or 
more.  A 60 percent rating is assigned when the diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).  

The appellant was not notified of this change in the law; 
however, because the criteria under the regulation has 
remained essentially the same, and because those changes that 
have been made would not effect the appellant's rating for 
hypertension, the Board finds that the appellant has not been 
prejudiced by this lack of notice.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The appellant's hypertension is currently evaluated as 10 
percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1998).  At the time of the VA general medical examination 
accorded to the appellant in February 1996, the appellant's 
diastolic pressure was noted as being 114 with the normal 
cuff and 100 with the large cuff.  His systolic pressure was 
noted as 166 with a normal cuff and 150 with a large cuff.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Since, under both the current and previous regulations, 
diastolic pressure of 110 or more warrants a 20 percent 
disability rating and the appellant had a diastolic pressure 
reading of 114, the Board concludes that there is a question 
as to which of two evaluations should be applied in this 
case.  Therefore, the Board finds that the evidence more 
nearly approximates the schedular criteria for a 20 percent 
evaluation for the appellant's hypertension impairment.  See 
38 C.F.R. § 4.7 (1998).  

A rating of higher than 20 percent is not warranted because 
the VA examination did not reveal diastolic pressure of 120 
or more, or moderately severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  

E.  Residuals, Fractured Left Leg

The appellant's fractured left leg residuals is currently 
assigned a noncompensable rating.  The Schedule provides a 10 
percent evaluation for malunion of a tibia and fibula with 
slight knee or ankle disability, a 20 percent evaluation for 
moderate knee or ankle disability, and 30 percent for marked 
knee or ankle disability.  38 C.F.R. § 4.71a; Diagnostic Code 
5262 (1998).  However, in every instance where the Schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met.  38 
C.F.R. § 4.31(1998).

The February 1996 VA examinations noted complaints of 
occasional left leg pain; however, on examination, the 
appellant's gait and carriage were described as normal.  No 
evidence malunion of the left fibula or tibia has been 
established which would warrant a compensable rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  

Nor did the February 1996 VA examinations reveal evidence of 
ankylosis; recurrent subluxation or lateral instability; 
cartilage, semilunar, dislocated; limitation of motion, or 
nonunion of the tibia or fibula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5262 (1998).  

Therefore, the appellant's residuals from a fractured left 
leg are not entitled to a compensable rating.  

F.  Scars

The appellant has currently been assigned noncompensable 
ratings for his scars.  A  separate and additional rating may 
be assigned for a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1998).

In this case, during the February 1996 VA examination, the 
appellant was noted as having scars on the left shoulder, 
left leg, left cerebrovascular area, right breast, upper, 
right back area, and burn scars on the right and left hand.  
The appellant has not complained of residual problems or 
impairment regarding any of the residual scars.  Furthermore, 
there was no indication on clinical examination that the 
scars were tender, painful, poorly nourished or repeatedly 
ulcerated, or resulted in limited function.  Nor is there 
evidence of second or third degree burn scars that would 
warrant a compensable rating.  As such, a compensable 
disability evaluation for the appellant's scars is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(1998).  

G.  Tinea Corporis

The RO has evaluated the appellant's dermatologic disability 
under Diagnostic Code 7806 for eczema, assigning a 
noncompensable rating.  Under Diagnostic Code 7806, a maximum 
50 percent rating is assigned with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition.  A 
30 percent rating is assigned with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent rating is assigned with exfoliation, exudation or 
itching, if involving and exposed surface or extensive area.  
A noncompensable rating is assigned with slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (1998).  


At the February 1996 VA general medical examination, it was 
noted that the appellant had an approximately 6 cm, circular 
lesion on the upper back, scaling lesions on the anterior 
proximal thigh in the jock area, and a vitiligo-appearing 
lesion on the right hand area.  The first two areas involve 
non-exposed surfaces and the appellant does not contend that 
the hand lesion causes exfoliation, exudation or itching.  
The evidence demonstrates no more than slight exfoliation on 
non-exposed surfaces or small areas.  Therefore, the 
appellant is not entitled to a compensable rating for tinea 
corporis.  

As previously discussed, entitlement to pension benefits may 
be found if the appellant has a lifetime impairment which 
would render it impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. § 4.15 (1998).  In this case, the appellant 
is unable to meet this requirement.

Under § 4.15, the following will be considered to be 
permanent total disability: the permanent loss of the use of 
both hands, or of both feet, or of one hand and one foot, or 
of the sight of both eyes, or becoming permanently helpless 
or permanently bedridden.  Other total disability ratings are 
scheduled in the various bodily systems of the rating 
schedule.  The appellant does not have any of the 
disabilities described in § 4.15, and as discussed above, he 
does not have a disability that meets the schedular criteria 
for a 100 percent evaluation.  He is also not entitled to a 
combined 100 percent schedular evaluation based on his 
current non-service-connected disabilities.  38 C.F.R. § 4.25 
(1998).  

The appellant does not have a single disability rated 60 
percent or higher, and does not have one disability rated at 
40 percent with a combined rating of 70 percent.  The 
appellant's combined disability rating is 50 percent 
disabling.  Accordingly, the appellant does not meet the 
percentage requirements of 38 C.F.R. §§ 4.16(a), 4.17 (1998).  




As the appellant's disabilities do not meet the percentage 
requirements of 38 C.F.R. §§ 4.16(a), 4.17, the Board must 
determine whether he is entitled to pension benefits based on 
subjective criteria, including age, education and 
occupational history.  38 C.F.R. §§ 3.321(b), 4.15 (1998).  

In this regard, the Board notes that the appellant is 44 
years old.  He reported in his January 1996 application that 
he has completed four years of high school, and has 12 months 
of experience as a head baker.  He reported that he last 
worked in 1989.  

The appellant clearly has educational and work experience for 
employment positions that do not require the need for heavy 
lifting.  The appellant denies any hospitalizations and he 
takes no medication.  He does not claim that he has any 
mental or psychiatric impairment that would impair his 
ability to pursue employment based on his age and educational 
background.  In fact, the appellant does not claim that he is 
unable to pursue employment that would involve light manual 
labor.  At the VA examination, the appellant reported that he 
was unable to do any heavy lifting due to low back pain.  In 
addition, the VA physician characterized the appellant's back 
condition as only moderately limiting.  Finally, the 
appellant stated in his application that he is not receiving 
Social Security Administration disability benefits and he has 
not indicated that any other state or federal institution has 
determined that he is unemployable by reason of his 
disabilities.  

Based on the foregoing the Board concludes that the 
appellant's disabilities, when evaluated in association with 
his educational attainment, occupational background and age, 
are not shown to preclude all kinds of substantially gainful 
employment, should the appellant choose to seek such 
opportunities.  Accordingly, the appellant is not entitled to 
a permanent and total disability rating for pension purposes 
and his claim for that benefit is denied.  




When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the appellant's claim for entitlement to nonservice-
connected pension.  


ORDER

Entitlement to a permanent and total disability evaluation 
for pension purposes is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

